Citation Nr: 1202747	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  04-41 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD).

4. Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at law
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served in the Kansas Army National Guard from August 1991 to August 1994, and she had active duty service from September 1994 to June 1996. 

This matter comes before the Board of Veterans' Appeal (BVA or Board) on appeal from April 2004, October 2005, and May 2006 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.    

In a July 2007 decision, the Board denied, in pertinent part, the Veteran's claims for service connection for PTSD and for a low back disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a memorandum decision dated in March 2009, the Court vacated the Board's July 2007 decision with respect to those issues and remanded the case to the Board.  In April 2010, the Board remanded those issues to the RO for further development, and they have now been returned to the Board for appellate review.

Also in the April 2010 decision, the Board denied the claim of entitlement to service connection for GERD.  The Veteran appealed this decision to the Court, and in March 2011, the parties (the Secretary of VA and the Veteran) filed a Joint Motion for Remand, which was granted by Order of the Court in March 2011.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.
REMAND

Reasons for Remand: To obtain additional service records and VA treatment records and an additional VA psychiatric nexus opinion, and to adjudicate an intertwined issue.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In accordance with the April 2010 remand, the Veteran was afforded VA examinations to assess the existence and etiology of her claimed acquired psychiatric and low back disorders.  These examinations were performed in June 2011.  In addition, the VA psychiatrist issued an addendum to her opinion in August 2011.  The Board's review of the examination reports indicate that further development of the record is warranted.     

With respect to the claim for GERD, the Board has been tasked by the March 2011 Joint Motion to expound on and clarify its reasons and bases for denying the service connection claim for GERD in the April 2010 decision.  The Board's review of these documents and the record overall demonstrates that further effort to obtain relevant records should be expended.  

The Board observes that the Veteran has on more than one occasion, including at VA examination, stated that she was diagnosed with a low back disorder in 2004 and that imaging studies were performed at that time.  She has also identified 2004 as the year in which she received a diagnosis of GERD.  The Veteran has cited a history of gastrointestinal symptoms and the record shows that she is prescribed Omeprazole for these symptoms, which is a medication to treat acid reflux.   

The record shows that a "Health Summary" for the year from March 2004 to March 2005 is in the file; however, the actual VA treatment records from the Wichita VA Medical Center (VAMC) for that time period are not in the file.  Given the Veteran's insistence that she was diagnosed with these disorders that year, the Board determines that complete VA treatment records for the year 2004 should be requested from the Wichita VAMC.  Moreover, the Board observes that the most recent VA treatment record from any facility is dated in May 2006.  At that time, the Veteran was being seen within the Eastern Kansas VA Healthcare System.  Therefore, all records from that facility dated since May 2006 should also be added to the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

As for the VA psychiatric opinion, the Board notes that the June 2011 opinion by the VA examiner associates the Veteran's current PTSD with military sexual trauma.  Thereafter, in accordance with the April 2010 remand orders, the RO requested an addendum that considered the specific stressors claimed by the Veteran.  The examiner then concluded that the Veteran's current PTSD was not related to in-service military sexual trauma on the basis that there was no documentation of the claimed assault and also, that specific documents located in the record belied the Veteran's claims that the sexual assault and harassment occurred.  In particular, the examiner noted documents and findings associated with an Army CID investigation in 1995.  

On at least two occasions, the Veteran has stated that in January 2002 she received from Army CID a letter that rescinded the initial finding against the Veteran as a result of that investigation.  While VA received a letter from Army CID in January 2002, this letter is merely the cover letter for the copies of documents from the original investigation supplied to VA.  There is also a copy of a January 2002 letter from Army CID to the Veteran that states that it supplements the January 4, 2002 letter and confirms that the record of the Army CID charge against the Veteran had been removed from FBI files.  However, the letter provides no details as to what charge was removed and does not state what action was taken by Army CID with respect to its own investigation findings.  Therefore, the Board determines that Army CID should be requested to provide the January 4, 2002 letter issued to the Veteran.  The Veteran should also be given the opportunity to supply a copy of the letter. 

Further, the Board notes that the Veteran carries a diagnosis of Major Depressive Disorder and the VA psychiatrist opined that the Veteran's depressed mood was related to her military service given her history of military sexual trauma.  However, the Board observes that the Veteran's separation examination notes depression by history, as well as complaints of depression symptoms.  Therefore, the Board determines that another VA psychiatric opinion should be obtained that addresses the question of whether the Veteran has a currently diagnosed disorder of depression that is etiologically related to her military service, regardless of her claims of military sexual trauma.  

With respect to the Veteran's service connection claims for a low back disorder and GERD, if, and only if, additional treatment evidence documents current diagnoses of these disorders, the Veteran should be scheduled for additional VA examinations to assess the etiology of these disorders.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, in the April 2010 remand, the Board noted that the Veteran, through her attorney, had stated in a March 2010 argument that documents dated in August 1995 and October 2007 were being submitted.  However, these documents were not in the claims file at that time, and the Board stated that the RO should provide the Veteran with an opportunity to submit them.  They were received by the Board in October 2011, after the most recent adjudication of the claim by the RO.  The Board notes that the Veteran did not waive RO consideration of such evidence.  See 38 C.F.R. § 20.1304 (2011).  Thus, the Board may not properly consider such evidence in rendering its decision.

Lastly, as previously discussed in prior remands, the Board notes that to establish basic eligibility for nonservice-connected VA pension benefits, a veteran must have served in the active military, naval, or air service: for a period of 90 days or more during a period of war; during a period of war and be discharged or released from such service for a service-connected disability; for a period of 90 days or more and such period either began or ended during a period of war; or, for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war period.  See 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a) (2011). 

In this case, the Veteran served in the Kansas Army National Guard from August 1991 to August 1994.  She had active duty for training from August 1991 to April 1992 and also served on active duty from September 1994 to June 1996.  As such, the Veteran served on active duty for a period of 90 days or more during a period of war.  However, the Board notes that the October 2005 decision currently on appeal denied the Veteran's claim for nonservice-connected pension benefits on the basis that she did not serve the shorter of either twenty-four months of continuous active duty or completion of the full period for which she was called or ordered to active duty.  The December 2006 SOC specifically cited 38 C.F.R. § 3.12a. 

In order to be eligible for certain VA benefits, a service member who initially enters service after September 7, 1980, must perform a "minimum active-duty requirement;" either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty.  An exception may be granted if the service member was discharged or released because of an early out or hardship (10 U.S.C.A. §§ 1171 or 1173); was discharged or released for a service-connected disability directly due to service; or, has a compensable service-connected disability.  38 U.S.C.A. § 5303A; 38 C.F.R. § 3.12a. 

In this case, the Veteran did not have 24 months of continuous active duty service, and she did not complete the full period of active duty for which she enlisted.  The Board notes that the Veteran enlisted in the Regular Army in September 1994 for a period of five years.  Her DD Form 214 indicates that she was separated from service due to a personality disorder in June 1996 and that she did not complete her first full term of service.  In addition, the Veteran does not currently have any service-connected disabilities. 

Nevertheless, the Board notes that multiple issues of entitlement to service connection are being remanded.  A decision on those claims could change the outcome of the Veteran's claim for nonservice-connected pension benefits because a compensable service-connected disability would exclude her from the minimum active duty requirements under 38 C.F.R. § 3.12a.  As such, the service connection claim is inextricably intertwined with the nonservice-connected pension benefits claim currently on appeal.  For this reason, the service connection issues must be resolved prior to resolution of the issue of nonservice-connected pension benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

Accordingly, the case is REMANDED for the following actions: 
1. Request complete VA treatment records from within the Wichita VAMC dated in 2004.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Request complete VA treatment records from within the Eastern Kansas Healthcare System dated from May 2006 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

3. Request the letter sent to the Veteran dated January 4, 2002 from Army CID and any other appropriate sources, including the Veteran.  All requests and responses, positive and negative, should be associated with the claims file.

4. Once any additional records have been obtained, request an opinion from the June 2011 VA psychiatric examiner with regard to the etiology of the Veteran's PTSD and Major Depressive Disorder.  The claims file should be provided for review, and the examination report should reflect that such review occurred.  Once the file, including all newly submitted evidence and this Remand, have been reviewed, the examiner should respond to the following:

a. Upon consideration of any newly obtained evidence related to the Veteran's claimed military sexual trauma, is it at least as likely as not that the Veteran's PTSD is etiologically related to the Veteran's reported military sexual trauma and harassment?

b. Regardless of any military sexual trauma, is it at least as likely as not that the Veteran's current Major Depressive Disorder is etiologically related to the depression described by the Veteran at separation from service and the history of depression noted by the physician at that time? 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5. If, and only if, additional treatment records reveal a diagnosis of a low back disorder, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records, as well as her assertions with respect to her medical history. 

The examiner should identify all current low back disorders.  (Pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.)  For each current back disorder identified, the examiner should opine as to whether it is at least as likely as not causally or etiologically related to the Veteran's symptomatology in service or is otherwise related to service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
6. If, and only if, additional treatment records reveal a diagnosis of acid reflux, GERD, or hiatal hernia, the Veteran should be afforded a VA examination to determine the nature and etiology of any such disorder that is present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.  

The examiner should indicate whether the Veteran has a current diagnosis of GERD, and if so, whether it is at least as likely as not that the current disorder is causally or etiologically related to her symptomatology in service or is otherwise related to her military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2006), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7. After completing the above actions, the RO should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs. 

When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence, including the August 1995 and October 2007 documents, and the claims for service connection for an acquired psychiatric disorder, a low back disorder, GERD, and entitlement to nonservice-connected pension should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



